DETAILED ACTION
	The following is a response to the amendment filed 7/18/2022 which has been entered.
Response to Amendment
	Claims 1-9 are pending in the application.
	-The specification objection has been withdrawn due to applicant amending the specification pertaining to the abbreviation “PWM” accordingly.
	-The claim objection has been withdrawn due to applicant amending the specification and claim 6 pertaining to the abbreviation “PWM” accordingly.
	-The claim interpretation via 112(f) has been withdrawn due to applicant amending claims 1, 8 and 9 with structure performing the recited functions accordingly. Examiner agrees with applicant’s interpretation of “mechanical” for the recitation “mechanical stopper” to overcome the claim interpretation (also by deleting the “member” recitation).
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a transmission-equipped vehicle having changes of a speed of rotation produced by rotational power of a power source for vehicle travel; a operator shifting operation member; a manual shifting power transmission mechanism by operator to the member is transmitted to the transmission as shifting power for a shifting process; a shifting actuator; an automatic shifting power transmission mechanism through which a drive force of the actuator is transmitted to the manual mechanism as the power; and a controller that controls the actuator, wherein the automatic mechanism has a unidirectional transmitting part that, when the manual
mechanism is set in motion upon operation of the member, cuts off transmission of the motion of the manual mechanism to the actuator and that permits transmission of the drive force of the actuator to the manual mechanism, the automatic mechanism further has a first engagement member movable in conjunction with motion of the actuator and provided with a first engagement portion; and a second engagement member movable in conjunction with the motion of the manual mechanism and provided with a second engagement portion engageable with the first portion, the unidirectional part has a play portion formed between the first and second engagement portions on a relative motion path along which the second member moves relative to the first member in conjunction with the motion of the manual mechanism, the controller is configured to, during a predetermined non-shifting period, execute a first detection procedure that detecting a center position of the first portion on the relative motion path, and in the first procedure, the controller drives the actuator to move the first member from an original position of the first portion in one direction along the relative motion path and acquires first position information representing a first position, the original position corresponding to a non-shifting position of the actuator, the first position being a position where the first portion moved in the one direction contacts the second portion, the controller drives the actuator to move the first member from the original position in the other direction along the relative motion path and acquires second position information representing a second position where the first portion moved in the other direction contacts the second portion, the controller calculates the center position of the first portion on the relative motion path from the acquired first information and the acquired second information, and the controller compares the calculated center position to the original position and determines whether the original position is within a predetermined first range defined based on the center position and in combination with the limitations as written in claim 1.
-(as to claim 9) a transmission-equipped vehicle having a transmission that changes a speed of rotation produced by rotational power of a power source for vehicle travel; a shifting actuator; an automatic shifting power transmission mechanism through which a drive force of the actuator is transmitted to the transmission as shifting power for a shifting process; a change mechanism by which a shift drum is rotated to set a shift fork of transmission in motion; and a controller that controls the actuator, wherein the change mechanism has a change lever that pivots in conjunction with motion of the automatic mechanism to rotate the drum in a stepwise fashion; and a mechanical stopper that is secured to a case of the transmission and that restricts a range over which the lever is pivotable, the controller is configured to, when the shifting process is effected, execute a detection procedure that detects an actuator center position of the actuator on a motion path of the actuator, and in the procedure, the controller drives the actuator from a non-shifting position of the actuator in one direction along the motion path of the actuator and acquires first position information representing a first position where the lever contacts the stopper, the controller drives the actuator from the non-shifting position in the other direction along the motion path of the actuator and acquires second position information representing a second position where the lever contacts the stopper, the controller calculates the center position of the actuator on the motion path from the acquired first information and the acquired second information, and the controller compares the calculated center position to the non-shifting position and determines whether the non-shifting position is within a predetermined range defined based on the center position and in combination with the limitations as written in claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        July 29, 2022